Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-10 and 16 in the reply filed on August 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Allowable Subject Matter
Claims 1-16 are allowable. Claims 11-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species I-III, as set forth in the Office action mailed on June 15, 2022, is hereby withdrawn and claims 11-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: The allowed claims are directed to gas distribution and control in substrate processing apparatus. The claimed gas distribution and control requires Applicant’s dose controller (Applicant’s 98; Figure 6,7) to interface with Applicant’s injector assemblies (Applicant’s 74, 150-1, 150-2...; Figure 1,5). Applicant’s injector assemblies (Applicant’s 74, 150-1, 150-2...; Figure 1,5) are all “located in the process chamber”. Applicant’s dose controller (Applicant’s 98; Figure 6,7) is then structurally configured to impart pulse width control “…based on at least one of manufacturing differences between the valves (Applicant’s 164-1...; Figure 6; 174-1...; Figure 7) in each of the plurality of injector assemblies (Applicant’s 74, 150-1, 150-2...; Figure 1,5) and non-uniformities of the valves (Applicant’s 164-1...; Figure 6; 174-1...; Figure 7) in each of the plurality of injector assemblies (Applicant’s 74, 150-1, 150-2...; Figure 1,5)…”. See Applicant’s paragraph [0085] for support.
The Examiner’s closest cited prior art are to Su; Yen-Shuo et al. (US 20210010137 A1) and Basceri, Cem et al. (US 20040040502 A1; US 20040040503 A1). Both Su (129; Figure 1) and Basceri (56; Figure 1,3) each teach valves located inside respective processing chambers. Further, both Su (150; Figure 1) and Basceri (80; Figure 2A,3) teach similar dose controllers. However, each of the disclosed controllers do not teach, alone or in combination, the claimed controller’s “configured to” structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conger; Darrell R. et al. (US 4761269 A) is another example of a substrate processing apparatus whose injection valves are located in the processing chamber. As with the above cited references, Conger’s controller (24; Figure 1) does not teach, alone or in combination, the claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716